DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/20 and 11/17/21 are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts of Yoshizawa (2015/0333852 A1) and Park et al. (US 2006/0268785 A1) teach handling interference in wireless communication. However, they do not teach based on a distance between the first access point device and a second access point device, filtering, by the server system, the second access point device from the list of access point devices; based on a third access point device being determined to be adjacent to the first access point device and the third access point device being determined to utilize the frequency, filtering, by the server system, the third access point device from the list of access point devices; and in response to filtering the third access point device, pairing, by the server system, the third access point device with the first access point device in second data structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        1/28/22